Per Curiam:

This is a disciplinary proceeding on a rule requiring the respondent Frank L. Christian, III, an attorney admitted to practice law in South Carolina, to show cause why the report of the Board of Commissioners on Grievances and Discipline should not be confirmed and why a disciplinary order should not be issued by this Court.
The respondent is first charged with certifying a title without exception or reservation when he had knowledge of an existing mortgage against the property. In the second charge involving the sale of a house, respondent contrary to closing instructions refused to apply excess funds to the client’s escrow account but instead appropriated and applied the funds to costs and expenses incurred in this and prior transactions between the parties.
Respondent admits the material factual allegation in both charges of misconduct. By way of defense, respondent advances the following mitigating facts. He asserts he was instructed by a bank official to exclude the notification of the mortgage when he certified the title as there was to be a release of the prior lien. The propriety of retaining the funds from the closing of the real estate transaction is bottomed on a prior arrangement between the parties and the availability of an attorney’s lien for costs and expenses advanced by him.
*412The Panel and the Board have recommended a public reprimand. We agree with the findings that the respondent’s conduct and actions constituted professional misconduct.
The severity of the respondent’s admitted misconduct has been emphasized by this Court. In re Julian, 260 S. C. 48, 194 S. E. (2d) 195 (1973); In re Merritt, 259 S. C. 234, 191 S. E. (2d) 250 (1972); In re Mixson, 258 S. C. 408, 189 S. E. (2d) 12 (1972). While the defenses advanced by the respondent are not exculpatory, they certainly constitute extenuating circumstances. We, therefore, agree with the recommendation of the Board that a public reprimand is justified.
Accordingly, the respondent Frank L. Christian, III, stands publicly reprimanded by this Court for his acts of professional misconduct. This order shall be published with the opinions of this Court.
And it is so Ordered.